Citation Nr: 0205472	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  97-31 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer, to include as due to exposure to ionizing 
radiation.

(The claim of entitlement to an exemption from the 
eligibility assessment (means testing) specified in 38 
U.S.C.A. § 1722 (West 1991 & Supp. 2001) will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
September 1946.

This matter arises from a September 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
October 17, 2001; a transcript of that proceeding is of 
record.  

During the aforementioned hearing before the undersigned, the 
veteran raised the issue of his entitlement to service 
connection for skin cancer.  That issue is not "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 
1 Vet. App. 180, 183 (1991).  Nor has it been developed or 
certified for appeal.  See 38 U.S.C.A. § 7105.  As such, it 
is referred back to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for prostate cancer by rating decision dated in February 
1993.  The veteran was notified of that determination, but 
did not appeal.  

2.  Subsequent to the RO's February 1993 determination, 
regulatory amendments were made by VA to include prostate 
cancer as a radiogenic disease.  This change in the law is 
tantamount to new and material evidence.

3.  The veteran's prostate cancer did not develop during 
military service or to a compensable degree within one year 
after service.  Nor does the evidence demonstrate that the 
disease is the result of exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The RO's February 1993 decision that denied service 
connection for prostate cancer is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).  

2.  Evidence received since the RO's February 1993 decision, 
to include regulatory changes, is new and material, and the 
claim of entitlement to service connection for prostate 
cancer is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).  

3.  The veteran's prostate cancer was not incurred during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001); 38 U.S.C.A. 
§§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is for 
consideration in this case because the legislation is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in June 1999, as well as supplemental statements of the case 
in November 1999 and October 2000.  In the aggregate, these 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  As 
previously noted, he was afforded a personal hearing before 
the undersigned on October 17, 2001.  He has not indicated 
that there is additional evidence that should be reviewed in 
conjunction with this claim.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and he also was given an opportunity 
to submit additional evidence in support of his claim.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also notes that while the VCAA also amended 
38 C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001, as noted above.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the appellant's claim to 
reopen was filed in May 1997, which is well before that date, 
the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.  

By rating decision dated in February 1993, the RO denied the 
veteran service connection for prostate cancer.  The basis of 
the RO's determination at that time was that prostate cancer 
was not considered a radiogenic disease.  However, in the 
interim, prostate cancer was determined to be a radiogenic 
disease, i.e., a disease that may be induced by ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(2)(i) (emphasis added).  
This constitutes liberalizing legislation for the purposes of 
this case.  When a provision of law or regulation creates a 
new basis of entitlement to veterans benefits, as through 
liberalization of requirements for entitlement to a benefit, 
an applicant's claim of entitlement under such law or 
regulation is a claim separate and distinct from the claim 
previously and finally denied prior to the liberalizing law 
or regulation.  See Spencer v. Brown, 4 Vet. App. 283, 288-
289 (1993).  Thus, the intervening change in law is itself 
sufficient to change the factual basis such that the 
veteran's current claim is not a claim based on the same 
factual basis as his previous claim.  See 38 U.S.C.A. § 5108.  
As such, the Board will conduct a de novo review of the case.  

The facts are as follows.  The veteran had active military 
service from March 1943 to September 1946.  During this time, 
his unit was stationed in Nagasaki, Japan, within three 
months after the atomic bomb had exploded at that site.  The 
veteran indicated that an air field had been built by the 
United States military at ground zero, and that, while 
stationed there, he made two trips daily to the area.  

In early 1991, tests revealed the presence of a well-
differentiated adenocarcinoma of the veteran's prostate.  
Surgery included a radical retropubic prostatectomy.  

VA then contacted the Defense Threat Reduction Agency in 
1998.  That agency confirmed that the veteran was a member of 
the American occupation forces in Japan following World 
War II.  However, a scientific dose reconstruction determined 
that the maximum possible radiation dose that might have been 
received by any individual who was at Nagasaki for the full 
duration of the American occupation, using all possible 
"worst case" assumptions, was less than 1 rem.  This included 
exposure from external radiation, inhalation, and ingestion.  
It was further indicated that it was probable that the great 
majority of servicemen assigned to the Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few tenths of a 
millirem.  

The case then was referred to the VA Under Secretary for 
Health and eventually forwarded to the VA Chief Public Health 
and Environmental Hazards Officer for an opinion as to the 
relationship, if any, between exposure to ionizing radiation 
and the subsequent development of prostate cancer.  Dr. Susan 
Mather indicated that the veteran was exposed to a dose of 
ionizing radiation during military service of less than 1 
rem.  She further indicated that the sensitivity of the 
prostate to radiation carcinogenesis appears to be relatively 
low and not clearly established.  The physician concluded 
that it was unlikely that the veteran's prostate cancer was 
attributable to exposure to ionizing radiation in service. 

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F. 3d 1239 (Fed. Cir. 
1997).  First, direct service connection may be established 
by showing that the disease or malady was incurred during or 
aggravated by military service; this is a task that includes 
the difficult burden of tracing causation to a condition or 
event during service.  See Combee v. Brown, 34 F. 3d 1039, 
1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Malignant tumors may be presumed to have been incurred in 
service if the evidence shows that the disease process became 
manifest to a degree of 10 percent or more within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that they 
manifest to a specific degree, for those who meet the 
requirements of a radiation-exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
foregoing statute and regulation do not include prostate 
cancer.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the occupation of Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.  See 38 C.F.R. 
§ 3.309(d)(3). 

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50,993-50,995 (Sept. 24, 1998), found five years 
or more (for most of the listed diseases) after service in an 
ionizing radiation-exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include prostate cancer.  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
which supports that finding.  See Id. at (4).  

When it has been determined that:  (1) A veteran has been 
exposed to ionizing radiation as a result of the Japanese 
occupation; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest during the applicable specified time period after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e), and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. § 3.311(c)(1).  The medical advisor must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from inservice radiation exposure 
or whether, under 38 C.F.R. § 3.311(c)(1)(ii), there is "no 
reasonable possibility that the disease resulted from in-
service radiation exposure."

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation.  In reaching this decision, the Board has 
carefully reviewed this appeal under all three of the legal 
theories by which service connection could be granted for the 
veteran's prostate cancer.  First, although the evidence 
clearly shows that the veteran was involved in the occupation 
of Nagasaki, Japan, during the applicable time period, as he 
described in considerable detail at his hearing before the 
Board, prostate cancer is not included in the list of 
diseases that may be presumptively service connected under 
the provisions of 38 C.F.R. § 3.309(d).  

Second, even though prostate cancer is included in the list 
of "radiogenic" diseases as specified in 38 C.F.R. 
§ 3.311(b), that regulation does not create a presumption of 
service connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F. 3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, and obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's prostate cancer and 
radiation exposure in service.  The Board finds that the 
opinion of the Chief Public Health and Environmental Hazards 
Officer of VA, stating that it was unlikely that the 
veteran's prostate cancer can be attributable to exposure to 
ionizing radiation in service, is supported by the evidence 
of record which does not otherwise contradict that opinion.  
Accordingly, service connection is not warranted under 
38 C.F.R. § 3.311.  

Third, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
adenocarcinoma of the prostate under a direct theory of 
service connection.  See Combee, 34 F. 3d at 1043.  Of note 
is that prostate cancer was first identified in 1991; this is 
approximately 45 years after the veteran's separation from 
active duty, and no medical opinion indicates that this 
condition is related to service or that it had its onset 
during the one-year period following the veteran's discharge 
from military service.  The conclusion of the VA Chief Public 
Health and Environmental Hazards Officer, a physician who 
reviewed all of the pertinent evidence, contradicts rather 
than supports the contentions and oral testimony of the 
veteran.  In any event, where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required, and that this burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d, 1072 (Fed. Cir. 2001) (the 
statute 38 U.S.C.A. § 5107(b) only requires that the Board 
consider all the evidence and material of record; the benefit 
of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  









ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as the result of exposure to ionizing 
radiation, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

